        Case 3:19-cv-00512-BAJ-SDJ          Document 54   08/25/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


ROBERT CLARK (#611786)                                               CIVIL ACTION

VERSUS

JAMES LEBLANC, ET AL.                                        NO.: 19-00512-BAJ-SDJ


                                 RULING AND ORDER

       Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 49) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation addresses Defendants’ Motion to Dismiss (Doc. 27). Defendants

seek to dismiss Plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(6).

Plaintiff, appearing pro se, opposed the Motion. See (Doc. 28). In the Report and

Recommendation, the Magistrate Judge recommended that Defendants’ Motion be

granted in part and denied in part. (Doc. 49, at p. 12). The Magistrate Judge

additionally recommended dismissing Plaintiff’s claims against several Defendants

for failure of Plaintiff to effect timely service. Id.

       The Report and Recommendation notified the parties that, pursuant to

28 U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein.

       Plaintiff filed a timely objection to the Report. See (Doc. 51). Specifically,

Plaintiff objects to the Magistrate Judge’s recommendation to dismiss all claims



                                              1
        Case 3:19-cv-00512-BAJ-SDJ         Document 54      08/25/20 Page 2 of 3




against Defendants Lamartiniere, Falgout, Coodie, Thomas, and LeBlanc, stating

that it is unclear whether the dismissal refers to her claims for declaratory and

injunctive relief. (Doc. 51, at p. 1). To clarify, the Court finds it appropriate to dismiss

all claims against these Defendants for failure to allege personal involvement.

Additionally, Plaintiff objects to the dismissal of Defendant Vannoy for this reason

on the grounds that he personally denied Plaintiff’s request for privacy curtains. Id.

at 2. Accordingly, the Court will not dismiss the claim against Vannoy.

       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation in part.

       Accordingly,

       IT   IS    ORDERED         that   the       Magistrate   Judge’s     Report     and

Recommendation (Doc. 49) is ADOPTED IN PART as the Court’s opinion herein.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss

(Doc. 27) is GRANTED IN PART.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants

Lamartiniere, Falgout, Coodie, Thomas, and Vannyor, as well as any claims for

monetary damages asserted against all other moving Defendants in their official

capacities and Plaintiff’s claims against Defendant Rheams concerning verbal threats

are DISMISSED WITH PREJUDICE. In all other aspects, Defendant’s motion is

DENIED.



                                               2
       Case 3:19-cv-00512-BAJ-SDJ      Document 54     08/25/20 Page 3 of 3




      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants

Jones, Russo, Jane Doe, Jane Doe 1, Whittaker, Travis, Tracey, and John Doe are

DISMISSED WITHOUT PREJUDICE for failure to effect timely service.

      IT IS FURTHER ORDERED that this matter is REFERRED to the

Magistrate Judge for further proceedings.


                             Baton Rouge, Louisiana, this 25th day of August, 2020



                                      _____________________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                         3
